Citation Nr: 0714777	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-28 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of or payment for the costs of 
emergency medical services incurred during a period of 
hospitalization at Naples Community Hospital from November 
15, 2003, to November 19, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, granting entitlement to reimbursement or 
payment for medical expenses incurred only on November 14, 
2003, at Naples Community Hospital, and denying reimbursement 
or payment for the medical expenses incurred throughout the 
remainder of such hospitalization.  The rationale for the 
VAMC's determination was that the veteran had reached a point 
of stabilization, permitting him to be transferred to the 
nearest VA medical facility.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, , sitting at the VA Regional Office in St. 
Petersburg, Florida, in February 2007, a transcript of which 
is of record.  At that time, the veteran executed a power-of-
attorney, appointing the Disabled American Veterans as his 
representative in matters pending before VA.  


FINDING OF FACT

The veteran's health status during the period from November 
15, 2003, to November 19, 2003, inclusive, was of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement 
of emergency medical treatment received in a non-VA facility 
on from November 15, 2003, to November 19, 2003, inclusive, 
have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 17.1000-17.1005 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the Board herein finds that there is a legal and 
evidentiary basis for the veteran's entitlement to the 
benefit sought by this appeal, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

By his appeal, the veteran seeks payment or reimbursement for 
emergency services rendered for nonservice-connected 
disabilities in a non-VA facility for the period from 
November 15 to 19, 2003, inclusive, under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1005.  

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a 
hospital emergency department or a similar 
facility providing emergency care;

(2)  A prudent layperson would have reasonably 
expected that delay in seeking immediate medical 
attention for the initial evaluation and 
treatment would have been hazardous to life or 
health;

(3)  A VA or other Federal facility was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson;

(4)  The care beyond the initial emergency 
evaluation and treatment was for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility, 
with the medical emergency lasting only until 
stabilization of the veteran;

(5)  The veteran was enrolled in the VA health 
care system at the time the emergency treatment 
was furnished and had received medical services 
under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment;

(6)  The veteran is financially liable to the 
non-VA provider of the emergency treatment;

(7)  The veteran has no health insurance coverage 
for payment or reimbursement for the emergency 
treatment;

(8)  The veteran has unsuccessfully exhausted 
claims reasonably available against a third party 
in the case of an accident or work-related 
injury; and

(9)  The veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728, which 
applies primarily to emergency treatment for a 
service-connected disability.  (Eligibility under 
§ 1728 is neither claimed nor apparent from the 
record.)

38 C.F.R. § 17.1002.

A brief synopsis of the pertinent facts is as follows:  On 
November 14, 2003, the veteran sought and received medical 
assistance from VA at its clinic in Naples, Florida, where he 
was instructed by one or more medical professionals to seek 
immediate hospital care for stroke symptoms.  Rather than be 
transported to the nearest VA hospital located approximately 
160 miles away, the veteran drove himself a distance of two 
miles to Naples Community Hospital in Naples, Florida, where 
he was admitted through the emergency room for evaluation and 
treatment of stroke symptoms.  Emergency room evaluation and 
treatment was then undertaken, with entry of a diagnostic 
impression of an acute transient ischemic attack and his 
admission to the hospital followed to rule out carotid 
stenosis and to continue anticoagulation therapy with 
Heparin.  Such evaluation disclosed the existence of carotid 
stenosis and a carotid endarterectomy followed on an emergent 
basis on November 18, 2003.  

VA was contacted on the initial day of hospital admission and 
authorization was granted for the medical care provided on 
November 14, 2003.  In the reports of contact regarding such 
authorization, it was noted by one or more VA employees that 
the veteran had expressed a willingness to be transferred to 
a VA facility.  

This case turns on whether a medical emergency continued to 
be present following the initial day of hospital services, 
November 14, 2003, for which VA has previously accepted 
financial responsibility.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted) 
(emphasis in original).  

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d).  "The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility." 38 C.F.R. 
§ 17.1001(d).  

In this case, while a VA reviewing physician determined in 
April 2005 that the veteran's medical emergency had ended on 
November 14, 2003, two physicians who treated the veteran 
during the November 2003 hospitalization at the Naples 
Community Hospital have concluded otherwise.  In separate 
reports, dated in June 2004, each of the treating physicians 
indicated that a medical emergency involving the veteran's 
high grade carotid stenosis necessitated emergent surgery 
during that period in order to avoid a stroke.  It was 
further noted, in effect, that the emergency continued 
throughout the period of care and/or that such emergency 
precluded travel by the veteran to the nearest VA facility, 
as he was at great risk of developing a blood clot.  

In all, the more persuasive clinical evidence is that a 
medical emergency continued to be present throughout the 
period of care from November 15 to 19, 2003, and such 
evidence is bolstered by the veteran's credible hearing 
testimony.  Given that all of the other prerequisites of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are otherwise 
shown to have been met, it is determined that the veteran is 
entitled to reimbursement of or payment for the emergency 
medical services received at the Naples Community Hospital 
from November 15 to 19, 2003.  



ORDER

Entitlement to reimbursement of or payment for the costs of 
emergency medical services received by the veteran at Naples 
Community Hospital from November 15, 2003, to November 19, 
2003, is granted.



____________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


